This motion in arrest was determined by the court to be insufficient, and judgment was for the plaintiff to recover double damages.
The statute is, that the inhabitants of the several towns in this state, shall make, build, keep and maintain in good and sufficient repair, all the needful highways and bridges within their respective townships, unless it belongs to any particular person or persons to maintain such bridge, etc. And if any person shall lose his life through the defect or insufficiency of any bridge or highway, in any township in this state, in *450passing over such, bridge, etc. after due warning given unto ■any of the selectmen of the town in which such defective bridge or highway is, or to the person who ought to maintain the same, in writing, under the hands of two witnesses, or a presentment made to the County Court of such defective way or bridge; that then the town or person, whose duty it is to keep in repair such ways or bridges, shall pay a fine of £100 to the parents, husband, wife or children or next of kin to the person killed. The warning or notice in wilting aforesaid, respects only the forfeiture of £100 where life is lost.
The next paragraph, on which this action is laid, is, that if any person shall lose a limb, break a bone or receive any other bodily hurt, through or by means of such defect aforesaid, the town or person through whose neglect such hurt is done shall pay to the party so hurt or wounded, double damages; and the like satisfaction shall be made for any team, cart, carriage, horse or other beast of loading, in proportion to the damage sustained — to be recovered by action or information on the statute. This paragraph goes upon the idea that it is the duty of every town to know the condition of their highways and bridges, and to see them kept in good and sufficient repair, and for their negligence in this respect, they are subjected to double damages,, and in that case no warning or notice in writing is necessary.